Third District Court of Appeal
                               State of Florida

                          Opinion filed May 12, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-113
               Lower Tribunal Nos. 19-9873 CC, 20-100 AP
                          ________________


      Pride Clean Restoration, Inc., a/a/o Virginia Benitez,
                                  Appellant,

                                     vs.

            Citizens Property Insurance Corporation,
                                  Appellee.


     An Appeal from the County Court for Miami-Dade County, Luis Perez-
Medina, Judge.

     Font & Nelson, PLLC, and Jose P. Font and Bryan T. Fischer (Fort
Lauderdale), for appellant.

      Lydecker | Diaz, and Michelle Diverio and Alejandro Sanchez Parraga,
for appellee.


Before EMAS, C.J., and SCALES and MILLER, JJ.

     PER CURIAM.
      Affirmed. See Washington Nat’l Ins. Corp. v. Ruderman, 117 So. 3d

943, 948 (Fla. 2013) (holding: “Where the language in an insurance contract

is plain and unambiguous, a court must interpret the policy in accordance

with the plain meaning so as to give effect to the policy as written. See State

Farm Mut. Auto. Ins. Co. v. Menendez, 70 So. 3d 566, 569–70 (Fla. 2011).

In construing insurance contracts, ‘courts should read each policy as a

whole, endeavoring to give every provision its full meaning and operative

effect.’ U.S. Fire Ins. Co. v. J.S.U.B., Inc., 979 So. 2d 871, 877 (Fla. 2007).”)

(quotations and citations omitted).




                                       2